           Case 6:19-cv-06050-EAW Document 11 Filed 02/27/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NEW YORK


LINDSEY COLLAZO, individually and on                 Civil Action No.: 6:19-CV-06050
behalf of others similarly situated,
                                                      RULE 7.1 DISCLOSURE STATEMENT
                            Plaintiff,
      v.

RESURGENT CAPITAL SERVICES L.P.,
and LVNV FUNDING, LLC,

                            Defendants.


      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, LVNV Funding, LLC by its

attorneys, Gordon & Rees, LLP, certifies that LVNV Funding, LLC’s parent company is

Sherman Originator, LLC which is a privately-held company. LVNV Funding, LLC is 100%

owned by Sherman Originator, LLC. Further, no publicly held corporation owns 10% or more of

LVNV Funding, LLC.

Dated: February 27, 2019
       New York, New York

                               GORDON REES SCULLY MANSUKHANI LLP
                               Attorneys for Defendant LVNV Funding, LLC and
                               Resurgent Capital Services L.P.


                               By:        /s/ Peter G. Siachos
                                         Peter G. Siachos

                               One Battery Park Plaza, Floor 28
                               New York, New York 10004
                               T: (973) 549-2531
                               F: (973) 377-1911
                               E: psiachos@grsm.com
